Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in reply to Applicant’s response received September 23, 2022. Claims 1-7 are pending in the instant application. Claims 4-7 are withdrawn for being directed towards a non-elected invention. Claims 1-3 are being examined. 

Response to Amendment
	No claim amendment was filed in the response dated September 23, 2022. Applicant’s remarks are addressed in the “Response to Arguments” section below. Applicant’s remarks have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow. 

Priority
	This application is a 371 of PCT/JP2019/040990 filed on October 17, 2019, which claims priority to foreign application JAPAN 2018-200157 filed on October 24, 2018. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/275,337, filed on March 11, 2021.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. 

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Serizawa et al. (WO 2016/140369 A1, published on September 9, 2016) in view of Bickerstaff (“Immobilization of Enzymes and Cells.” In: Bickerstaff, G.F. (eds) Immobilization of Enzymes and Cells. Methods in Biotechnology, vol 1. 1997. Humana Press. https://doi.org/10.1385/0-89603-386-4:1). As Serizawa et al. is originally in Japanese, an English Machine translation is being referenced for support. 
Regarding claim 1, Serizawa teaches a three-dimensional cellulose structure with a sponge-like structure (relevant to porous material and cellulose) (English translation p.2, Description of Embodiments). Serizawa teaches that the structure is comprised of cellulose and polymers including cellulose nanocrystals and water soluble polymers such as polyethylene glycol, dextran and polyvinylpyrrolidone (relevant to porous material and cellulose) (English translation p.3, first paragraph). Serizawa teaches the synthesis of cellulose having a substituent by using a glucose derivative having a substituent at its anomeric position as a primer (Original description p. 9, Structure 5). Serizawa further teaches that the three-dimensional cellulose structure can support an enzyme such as glucose oxidase (relevant to enzyme immobilization) (English translation p. 5, Section 3-2-3 Biosensor). 
Serizawa does not explicitly teach that the cellulose has an amino group-containing substituent at an anomeric position. 
However, Bickerstaff teaches methods for immobilization of enzymes (title). Bickerstaff teaches that amino groups are useful for the formation of covalent bonds between the enzyme and the support material (p. 5, 2.2. Covalent Binding). Bickerstaff teaches that polysaccharide polymers such as cellulose are used for enzyme immobilization (p. 6, top paragraph). Bickerstaff further teaches that the support material can contain an aromatic amino functional group (p.7, last paragraph). Bickerstaff teaches that chemical modification of cellulose can provide a range of derivatives containing different functional groups, such as aminoethyl-cellulose (p. 8, first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aminoethyl group taught by Bickerstaff in place of the glucose primer substituent at an anomeric position taught by Serizawa to obtain cellulose having an amino-group containing substituent at an anomeric position, because Bickerstaff teaches that amino groups can be used to form covalent bonds with enzymes as a form of enzyme immobilization. One of ordinary skill would have been motivated to create cellulose having an amino-group containing substituent because Bickerstaff teaches that cellulose is a commonly used material for enzyme immobilization that can be modified to make aminoethyl cellulose. One would have an expectation of success that substituting the amino-group containing substituent would predictably yield cellulose with an amino-group containing substituent at an anomeric position, which is beneficial for enzyme immobilization. 
Regarding claim 3, Serizawa teaches that cellulose obtained from natural products is known to be in fibrous form (English translation p.2, first paragraph). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Serizawa et al. (WO 2016/140369 A1, published on September 9, 2016) in view of Bickerstaff (“Immobilization of Enzymes and Cells.” In: Bickerstaff, G.F. (eds) Immobilization of Enzymes and Cells. Methods in Biotechnology, vol 1. 1997. Humana Press. https://doi.org/10.1385/0-89603-386-4:1) as applied to claims 1 and 3 above, and further in view of DeCola et al. (WO 2018/134268 A1, published on July 26, 2018). As Serizawa et al. is originally in Japanese, an English Machine translation is being referenced for support.
The teachings of Serizawa and Bickerstaff are discussed above. 
Regarding claim 2, Serizawa teaches a cellulose structure where n is 4 to 10, which overlaps with the claimed range where n is 6 to 16 (English translation p.2, Description of Embodiments). Serizawa further teaches that the degree of polymerization of the glucose unit at the 1-position of the CH was 9 to 10 (English translation p.8, caption for Figure 6). 
Serizawa does not teach an amino-group containing substituent wherein A represents a divalent hydrocarbon group having 1 to 20 carbons. 
However, DeCola teaches a hydrogel, comprising monomers of formula (I) and organosilica particles or porous silicon particles covalently bound thereto (porous material) (description, p. 1, Field). De Cola teaches that the hydrogel maybe crosslinked to another monomer, or cellulose (description, p. 12, lines 1-5). De Cola further describes that the cellulose moiety may be chemically modified to bear an amino group, prior to incorporation into the hydrogel polymer structure (description, p. 12, lines 26-32). De Cola teaches a starting material containing R8-NH2 tethers, wherein the R8 can be a C1-6 alkyl moiety (p.25, lines 5-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hydrocarbon substituent having 1-6 carbons as taught by DeCola for the glucose substituent taught by Serizawa, because DeCola teaches that amino-group containing linkers having 1-6 carbons is known in the art.  In addition, one of ordinary skill in the art in view of Bickerstaff would have considered the R8-NH2 tether of DeCola to be a useful modification of polysaccharides such as cellulose for enzyme immobilization.

Response to Arguments
	Applicant’s arguments dated September 23, 2022 have been thoroughly considered but are not found persuasive. Applicant argues that Examiner admits that Serizawa does not disclose that the cellulose has an amino-group containing substituent at an anomeric position. Applicant argues that the AB-cellulose, CM-cellulose, and DEAE-cellulose disclosed by Bickerstaff are not aminated at an anomeric position. Applicant further argues that Bickerstaff achieves enzyme immobilization through “covalent binding” whereas the claimed invention utilizes immobilization through adsorption; accordingly the claimed invention and Bickerstaff differ at least by their technology (See Remarks 9/23/22 – page 5). 
	Applicant appears to have misunderstood Examiner’s statement regarding Serizawa’s teaching of the cellulose having an amino group-containing substituent at an anomeric position. Serizawa teaches the synthesis of cellulose having a substituent by using a glucose derivative having a substituent at its anomeric position as a primer (Original description p.9, structure 5). Although Serizawa teaches a substituent attached at an anomeric position, Serizawa does not teach that the substituent contains an amino group (amino group-containing substituent). Bickerstaff is relied upon as teaching amino group-containing substituents, thereby demonstrating that such substituents were known in the art at the time of invention. Both Serizawa and Bickerstaff teach the use of cellulose-based materials for enzyme immobilization. As it was known in the art to bind substituents to cellulose at an anomeric position as taught by Serizawa, and binding amino group containing substituents to cellulose was known as taught by Bickerstaff, one of ordinary skill in the art would reasonably expect that substituting one known substituent for another known substituent would predictably result in the desired structure of an amino group containing substituent bound to cellulose at the anomeric position. Thus, the one of ordinary skill would have found it obvious to substitute an amino-group containing substituent as taught by Bickerstaff in place of the glucose primer taught by Serizawa at an anomeric position to obtain cellulose having an amino group containing substituent at an anomeric position.  
In response to applicant's argument that the mechanism of enzyme immobilization taught by Bickerstaff is through “covalent binding” whereas the instant application uses “adsorption” for enzyme immobilization and therefore differ in the technology, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/DEEPA MISHRA/Examiner, Art Unit 1657